OPINION OF THE COURT
SEITZ, Circuit Judge.
This is an appeal from a district court order denying appellant's motion under F.R.Civ.P. 34 for an order compelling the appellee to produce certain documents for inspection and copying in connection with a contested Interference Proceeding pending between them in the Patent Office.
Section 24 of 35 U.S.C.A. authorizes the district court of the district wherein testimony is to be taken for use in a contested case in the Patent Office to entertain applications under the Federal Rules of Civil Procedure relating to the attendance of witnesses and to the production of documents and things. The Patent Office Rules divide Interference Proceedings in the Patent Office into three distinct stages:
(1) The period for the declaration of the interference and the filing of the preliminary statements;
(2) the period for filing motions to dissolve the interference, etc.; and
(3) the trial period during which the parties may take testimony in a designated order for possible use at the trial in the Patent Office.
The appellant’s motion was filed with the district court during the motion period of the Interference Proceedings and was denied by the district court on the ground that it was premature because it sought materials which under the Rules and determinations of the Patent Office could not be used in the *778Patent Office proceedings at the motion stage. However, the district court’s order denying the motion recited that its denial was without prejudice to appellant’s right to renew its motion after the completion of the motion period in the Interference Proceedings.
We consider the issue of the appeala-bility of the order in question. Our court has held that in discovery proceedings under 35 U.S.C.A. § 24, a district court order which determined the merits is an appealable final order. In re Natta, 410 F.2d 187, 189 footnote 2 (3rd Cir. 1969). But here the district court did not rule on the merits of the motion. Indeed, appellant does not and cannot contend that it will be prejudiced by not having discovery for use at the motion stage, because, as the district court found, the material sought could not be used in the Patent Office proceedings at that stage.
Appellant’s basic contention is that it is in the spirit of the Federal Rules to permit discovery at any stage. It thus can be seen that this appeal seeks a review of the propriety of district court action which did not determine the merits of appellant’s motion and which did not have the effect of prejudicing the appellant. In these circumstances we conclude that the order of the district court lacked the requisite finality to be appealable. This is not to say, however, that under some other cireum-stances such an order would not be ap-pealable.
The appeal will be dismissed for lack of jurisdiction and the stay of the Patent Office proceedings will be vacated.